982 A.2d 156 (2009)
STATE
v.
Peter KEOGHAN.
No. 2008-5-M.P.
Supreme Court of Rhode Island.
October 30, 2009.
Aaron L. Weisman, Department of Attorney General.
John T. McCaffrey, Esq., Warwick.

ORDER
On February 28, 2008, this Court granted the defendant Peter Keoghan's petition for a writ of certiorari to review a District Court order which sustained the state's appeal and reversed a decision of the Traffic Tribunal Appeals Panel (Appeals Panel). The Appeals Panel had affirmed a magistrate's dismissal of the petitioner Keoghan's breathalyzer refusal charge. At issue on certiorari is whether the District Court had jurisdiction to hear the state's appeal from the Appeals Panel's decision. This issue was recently decided in State v. Robinson, 972 A.2d 150 (R.I. 2009), where the Court held that the District Court lacks such jurisdiction. In light of Robinson, the state concedes that the District Court erred in this case. Upon our careful review of the certiorari petition, the state's confession of error, and our opinion in Robinson, we agree.
Accordingly, the petition for certiorari is granted, the order entered by the District Court in this case is quashed, and the papers are remanded to the District Court.
Justice ROBINSON did not participate.